  Case 19-34054-sgj11 Doc 2179 Filed 04/08/21                   Entered 04/08/21 23:30:34            Page 1 of 14




 The following constitutes the ruling of the court and has the force and effect therein described.




Signed April 5, 2021
______________________________________________________________________



BTXN 104b/105b (rev. 09/11)
                                    UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS


In Re:                                                     §
Highland Capital Management, L.P.                          §    Case No.: 19−34054−sgj11
                                                           §    Chapter No.: 11
                                        Debtor(s)          §


                              ORDER FOR ADMISSION PRO HAC VICE
   The Court, having considered the Application for Admission Pro Hac Vice of Kathryn K. George, to represent
UBS AG London Branch, UBS Securities LLC, related to document 2152, ORDERS this application be:

    Granted − The Clerk of the District Court for the Northern District of Texas shall deposit the application fee to
the account of the Non−Appropriated Fund.

    Denied − The Clerk of the District Court for the Northern District of Texas shall return the admission fee to the
applicant.

                                               # # # End of Order # # #
       Case 19-34054-sgj11 Doc 2179 Filed 04/08/21                                      Entered 04/08/21 23:30:34                        Page 2 of 14
                                                              United States Bankruptcy Court
                                                                Northern District of Texas
In re:                                                                                                                 Case No. 19-34054-sgj
Highland Capital Management, L.P.                                                                                      Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0539-3                                                  User: mmathews                                                              Page 1 of 13
Date Rcvd: Apr 06, 2021                                               Form ID: pdf012                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 08, 2021:
Recip ID                 Recipient Name and Address
aty                    + Kathryn K. George, Latham & Watkins LLP, 330 North Wabash Avenue, Ste. 2800, Chicago, IL 60611-3695

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 08, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 6, 2021 at the address(es) listed below:
Name                               Email Address
A. Lee Hogewood, III
                                   on behalf of Interested Party Highland Merger Arbitrage Fund lee.hogewood@klgates.com
                                   haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                                   ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                                   on behalf of Interested Party NexPoint Advisors L.P. lee.hogewood@klgates.com,
                                   haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                                   ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                                   on behalf of Interested Party Highland Total Return Fund lee.hogewood@klgates.com
                                   haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                                   ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                                   on behalf of Defendant Highland Capital Management Fund Advisors L.P. lee.hogewood@klgates.com,
                                   haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
      Case 19-34054-sgj11 Doc 2179 Filed 04/08/21                         Entered 04/08/21 23:30:34                   Page 3 of 14
District/off: 0539-3                                      User: mmathews                                                       Page 2 of 13
Date Rcvd: Apr 06, 2021                                   Form ID: pdf012                                                     Total Noticed: 1
                          ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                          on behalf of Interested Party Highland Funds I and its series lee.hogewood@klgates.com
                          haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                          ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                          on behalf of Interested Party Highland Opportunistic Credit Fund lee.hogewood@klgates.com
                          haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                          ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                          on behalf of Interested Party Highland Global Allocation Fund lee.hogewood@klgates.com
                          haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                          ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                          on behalf of Defendant Highland Income Fund lee.hogewood@klgates.com
                          haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                          ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                          on behalf of Interested Party Highland Fixed Income Fund lee.hogewood@klgates.com
                          haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                          ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                          on behalf of Defendant NexPoint Capital Inc. lee.hogewood@klgates.com,
                          haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                          ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                          on behalf of Defendant NexPoint Strategic Opportunities Fund lee.hogewood@klgates.com
                          haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                          ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                          on behalf of Interested Party Highland Small-Cap Equity Fund lee.hogewood@klgates.com
                          haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                          ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                          on behalf of Interested Party Highland Socially Responsible Equity Fund lee.hogewood@klgates.com
                          haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                          ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                          on behalf of Interested Party Highland Funds II and its series lee.hogewood@klgates.com
                          haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                          ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                          on behalf of Interested Party Highland Capital Management Fund Advisors L.P. lee.hogewood@klgates.com,
                          haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                          ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                          on behalf of Interested Party Highland Healthcare Opportunities Fund lee.hogewood@klgates.com
                          haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                          ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                          on behalf of Interested Party Highland Income Fund lee.hogewood@klgates.com
                          haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                          ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                          on behalf of Interested Party NexPoint Capital Inc. lee.hogewood@klgates.com,
                          haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                          ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                          on behalf of Interested Party NexPoint Real Estate Strategies Fund lee.hogewood@klgates.com
                          haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                          ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                          on behalf of Defendant NexPoint Advisors L.P. lee.hogewood@klgates.com,
                          haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                          ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
       Case 19-34054-sgj11 Doc 2179 Filed 04/08/21                                  Entered 04/08/21 23:30:34                      Page 4 of 14
District/off: 0539-3                                              User: mmathews                                                            Page 3 of 13
Date Rcvd: Apr 06, 2021                                           Form ID: pdf012                                                          Total Noticed: 1
                                on behalf of Interested Party NexPoint Strategic Opportunities Fund lee.hogewood@klgates.com
                                haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                                ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                                on behalf of Interested Party Highland/iBoxx Senior Loan ETF lee.hogewood@klgates.com
                                haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                                ily.mather@klgates.com;Artoush.varshosaz@klgates.com

Alyssa Russell
                                on behalf of Creditor Committee Official Committee of Unsecured Creditors alyssa.russell@sidley.com

Amanda Melanie Rush
                                on behalf of Interested Party CCS Medical Inc. asrush@jonesday.com

Amy K. Anderson
                                on behalf of Creditor Issuer Group aanderson@joneswalker.com
                                lfields@joneswalker.com;amy-anderson-9331@ecf.pacerpro.com

Andrew Clubok
                                on behalf of Plaintiff UBS Securities LLC andrew.clubok@lw.com
                                andrew-clubok-9012@ecf.pacerpro.com,ny-courtmail@lw.com

Andrew Clubok
                                on behalf of Interested Party UBS Securities LLC andrew.clubok@lw.com
                                andrew-clubok-9012@ecf.pacerpro.com,ny-courtmail@lw.com

Andrew Clubok
                                on behalf of Interested Party UBS AG London Branch andrew.clubok@lw.com
                                andrew-clubok-9012@ecf.pacerpro.com,ny-courtmail@lw.com

Andrew Clubok
                                on behalf of Plaintiff UBS AG London Branch andrew.clubok@lw.com
                                andrew-clubok-9012@ecf.pacerpro.com,ny-courtmail@lw.com

Annmarie Antoniette Chiarello
                                on behalf of Creditor Acis Capital Management GP LLC achiarello@winstead.com

Annmarie Antoniette Chiarello
                                on behalf of Creditor Acis Capital Management L.P. achiarello@winstead.com

Artoush Varshosaz
                                on behalf of Defendant Highland Income Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Interested Party NexPoint Real Estate Strategies Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Interested Party Highland Opportunistic Credit Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Interested Party Highland Funds II and its series artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Interested Party NexPoint Capital Inc. artoush.varshosaz@klgates.com, Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Interested Party Highland Socially Responsible Equity Fund artoush.varshosaz@klgates.com
                                Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Interested Party Highland/iBoxx Senior Loan ETF artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Interested Party NexPoint Strategic Opportunities Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Defendant Highland Capital Management Fund Advisors L.P. artoush.varshosaz@klgates.com,
                                Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Defendant NexPoint Strategic Opportunities Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Interested Party Highland Total Return Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Interested Party NexPoint Advisors L.P. artoush.varshosaz@klgates.com, Julie.garrett@klgates.com

Artoush Varshosaz
                                on behalf of Defendant NexPoint Advisors L.P. artoush.varshosaz@klgates.com, Julie.garrett@klgates.com

Artoush Varshosaz
       Case 19-34054-sgj11 Doc 2179 Filed 04/08/21                               Entered 04/08/21 23:30:34                      Page 5 of 14
District/off: 0539-3                                           User: mmathews                                                            Page 4 of 13
Date Rcvd: Apr 06, 2021                                        Form ID: pdf012                                                          Total Noticed: 1
                             on behalf of Defendant NexPoint Capital Inc. artoush.varshosaz@klgates.com, Julie.garrett@klgates.com

Artoush Varshosaz
                             on behalf of Interested Party Highland Healthcare Opportunities Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                             on behalf of Interested Party Highland Income Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                             on behalf of Interested Party Highland Funds I and its series artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                             on behalf of Interested Party Highland Merger Arbitrage Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                             on behalf of Interested Party Highland Fixed Income Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                             on behalf of Interested Party Highland Capital Management Fund Advisors L.P. artoush.varshosaz@klgates.com,
                             Julie.garrett@klgates.com

Artoush Varshosaz
                             on behalf of Interested Party Highland Global Allocation Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                             on behalf of Interested Party Highland Small-Cap Equity Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Asif Attarwala
                             on behalf of Interested Party UBS Securities LLC asif.attarwala@lw.com

Asif Attarwala
                             on behalf of Interested Party UBS AG London Branch asif.attarwala@lw.com

Basil A. Umari
                             on behalf of Interested Party Meta-e Discovery LLC BUmari@dykema.com, pelliott@dykema.com

Bojan Guzina
                             on behalf of Creditor Committee Official Committee of Unsecured Creditors bguzina@sidley.com

Brian Patrick Shaw
                             on behalf of Creditor Jennifer G. Terry shaw@roggedunngroup.com cashion@roggedunngroup.com;jones@roggedunngroup.com

Brian Patrick Shaw
                             on behalf of Creditor Joshua Terry shaw@roggedunngroup.com cashion@roggedunngroup.com;jones@roggedunngroup.com

Brian Patrick Shaw
                             on behalf of Creditor Acis Capital Management GP LLC shaw@roggedunngroup.com,
                             cashion@roggedunngroup.com;jones@roggedunngroup.com

Brian Patrick Shaw
                             on behalf of Creditor Acis Capital Management L.P. shaw@roggedunngroup.com,
                             cashion@roggedunngroup.com;jones@roggedunngroup.com

Bryan C. Assink
                             on behalf of Interested Party James Dondero bryan.assink@bondsellis.com

Bryan C. Assink
                             on behalf of Creditor The Dugaboy Investment Trust bryan.assink@bondsellis.com

Bryan C. Assink
                             on behalf of Defendant James Dondero bryan.assink@bondsellis.com

Bryan C. Assink
                             on behalf of Defendant James D. Dondero bryan.assink@bondsellis.com

Candice Marie Carson
                             on behalf of Plaintiff UBS Securities LLC Candice.Carson@butlersnow.com

Candice Marie Carson
                             on behalf of Interested Party UBS AG London Branch Candice.Carson@butlersnow.com

Candice Marie Carson
                             on behalf of Interested Party UBS Securities LLC Candice.Carson@butlersnow.com

Candice Marie Carson
                             on behalf of Plaintiff UBS AG London Branch Candice.Carson@butlersnow.com

Casey William Doherty, Jr.
                             on behalf of Interested Party Jefferies LLC casey.doherty@dentons.com
                             dawn.brown@dentons.com;Melinda.sanchez@dentons.com;docket.general.lit.dal@dentons.com

Chad D. Timmons
                             on behalf of Creditor COLLIN COUNTY TAX ASSESSOR/COLLECTOR bankruptcy@abernathy-law.com
       Case 19-34054-sgj11 Doc 2179 Filed 04/08/21                               Entered 04/08/21 23:30:34                    Page 6 of 14
District/off: 0539-3                                           User: mmathews                                                         Page 5 of 13
Date Rcvd: Apr 06, 2021                                        Form ID: pdf012                                                       Total Noticed: 1
Charles Martin Persons, Jr.
                              on behalf of Creditor Committee Official Committee of Unsecured Creditors cpersons@sidley.com

Clay M. Taylor
                              on behalf of Interested Party James Dondero clay.taylor@bondsellis.com krista.hillman@bondsellis.com

Daniel P. Winikka
                              on behalf of Interested Party Jack Yang danw@lfdslaw.com craigs@lfdslaw.com,dawnw@lfdslaw.com,ivys@lfdslaw.com

Daniel P. Winikka
                              on behalf of Interested Party Brad Borud danw@lfdslaw.com craigs@lfdslaw.com,dawnw@lfdslaw.com,ivys@lfdslaw.com

David G. Adams
                              on behalf of Creditor United States (IRS) david.g.adams@usdoj.gov southwestern.taxcivil@usdoj.gov;dolores.c.lopez@usdoj.gov

David Grant Crooks
                              on behalf of Creditor Committee Official Committee of Unsecured Creditors dcrooks@foxrothschild.com
                              etaylor@foxrothschild.com,jsagui@foxrothschild.com,plabov@foxrothschild.com,jmanfrey@foxrothschild.com

David Grant Crooks
                              on behalf of Creditor PensionDanmark Pensionsforsikringsaktieselskab dcrooks@foxrothschild.com
                              etaylor@foxrothschild.com,jsagui@foxrothschild.com,plabov@foxrothschild.com,jmanfrey@foxrothschild.com

David Grant Crooks
                              on behalf of Debtor Highland Capital Management L.P. dcrooks@foxrothschild.com,
                              etaylor@foxrothschild.com,jsagui@foxrothschild.com,plabov@foxrothschild.com,jmanfrey@foxrothschild.com

Davor Rukavina
                              on behalf of Interested Party Highland Global Allocation Fund drukavina@munsch.com

Davor Rukavina
                              on behalf of Interested Party Highland Funds I and its series drukavina@munsch.com

Davor Rukavina
                              on behalf of Interested Party NexPoint Strategic Opportunities Fund drukavina@munsch.com

Davor Rukavina
                              on behalf of Interested Party Highland Merger Arbitrage Fund drukavina@munsch.com

Davor Rukavina
                              on behalf of Interested Party Highland Total Return Fund drukavina@munsch.com

Davor Rukavina
                              on behalf of Interested Party NexPoint Capital Inc. drukavina@munsch.com

Davor Rukavina
                              on behalf of Interested Party Highland Capital Management Fund Advisors L.P. drukavina@munsch.com

Davor Rukavina
                              on behalf of Defendant NexPoint Strategic Opportunities Fund drukavina@munsch.com

Davor Rukavina
                              on behalf of Interested Party Highland Small-Cap Equity Fund drukavina@munsch.com

Davor Rukavina
                              on behalf of Defendant Highland Income Fund drukavina@munsch.com

Davor Rukavina
                              on behalf of Defendant Highland Capital Management Fund Advisors L.P. drukavina@munsch.com

Davor Rukavina
                              on behalf of Interested Party NexPoint Advisors L.P. drukavina@munsch.com

Davor Rukavina
                              on behalf of Defendant NexPoint Capital Inc. drukavina@munsch.com

Davor Rukavina
                              on behalf of Interested Party Highland Fixed Income Fund drukavina@munsch.com

Davor Rukavina
                              on behalf of Interested Party Highland Opportunistic Credit Fund drukavina@munsch.com

Davor Rukavina
                              on behalf of Interested Party Highland Income Fund drukavina@munsch.com

Davor Rukavina
                              on behalf of Interested Party Highland Funds II and its series drukavina@munsch.com

Davor Rukavina
                              on behalf of Interested Party Highland Socially Responsible Equity Fund drukavina@munsch.com

Davor Rukavina
                              on behalf of Interested Party Highland/iBoxx Senior Loan ETF drukavina@munsch.com
       Case 19-34054-sgj11 Doc 2179 Filed 04/08/21                          Entered 04/08/21 23:30:34                    Page 7 of 14
District/off: 0539-3                                       User: mmathews                                                       Page 6 of 13
Date Rcvd: Apr 06, 2021                                    Form ID: pdf012                                                     Total Noticed: 1
Davor Rukavina
                          on behalf of Defendant NexPoint Advisors L.P. drukavina@munsch.com

Davor Rukavina
                          on behalf of Interested Party Highland Healthcare Opportunities Fund drukavina@munsch.com

Davor Rukavina
                          on behalf of Interested Party NexPoint Real Estate Strategies Fund drukavina@munsch.com

Dennis M. Twomey
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors dtwomey@sidley.com

Donna K. Webb
                          on behalf of Creditor Pension Benefit Guaranty Corporation donna.webb@usdoj.gov
                          brian.stoltz@usdoj.gov;CaseView.ECF@usdoj.gov;brooke.lewis@usdoj.gov

Douglas J. Schneller
                          on behalf of Creditor Contrarian Funds LLC douglas.schneller@rimonlaw.com

Douglas S. Draper
                          on behalf of Creditor Get Good Trust ddraper@hellerdraper.com dhepting@hellerdraper.com;vgamble@hellerdraper.com

Douglas S. Draper
                          on behalf of Creditor The Dugaboy Investment Trust ddraper@hellerdraper.com
                          dhepting@hellerdraper.com;vgamble@hellerdraper.com

Edmon L. Morton
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors emorton@ycst.com

Edwin Paul Keiffer
                          on behalf of Creditor Beacon Mountain LLC pkeiffer@romclaw.com, bwallace@romclaw.com

Edwin Paul Keiffer
                          on behalf of Creditor Atlas IDF GP, LLC pkeiffer@romclaw.com, bwallace@romclaw.com

Edwin Paul Keiffer
                          on behalf of Creditor Rand PE Fund Management LLC pkeiffer@romclaw.com, bwallace@romclaw.com

Edwin Paul Keiffer
                          on behalf of Defendant Hunter Mountain Investment Trust pkeiffer@romclaw.com bwallace@romclaw.com

Edwin Paul Keiffer
                          on behalf of Creditor Atlas IDF LP pkeiffer@romclaw.com, bwallace@romclaw.com

Edwin Paul Keiffer
                          on behalf of Creditor Hunter Mountain Investment Trust pkeiffer@romclaw.com bwallace@romclaw.com

Edwin Paul Keiffer
                          on behalf of Creditor Rand PE Fund I LP pkeiffer@romclaw.com, bwallace@romclaw.com

Edwin Paul Keiffer
                          on behalf of Creditor John Honis pkeiffer@romclaw.com bwallace@romclaw.com

Edwin Paul Keiffer
                          on behalf of Interested Party Hunter Mountain Trust pkeiffer@romclaw.com bwallace@romclaw.com

Edwin Paul Keiffer
                          on behalf of Creditor Rand Advisors LLC pkeiffer@romclaw.com, bwallace@romclaw.com

Elizabeth Weller
                          on behalf of Creditor Grayson County dallas.bankruptcy@publicans.com dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com

Elizabeth Weller
                          on behalf of Creditor Dallas County dallas.bankruptcy@publicans.com dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com

Elizabeth Weller
                          on behalf of Creditor Coleman County TAD dallas.bankruptcy@publicans.com
                          dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com

Elizabeth Weller
                          on behalf of Creditor Allen ISD dallas.bankruptcy@publicans.com dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com

Elizabeth Weller
                          on behalf of Creditor Irving ISD dallas.bankruptcy@publicans.com dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com

Elizabeth Weller
                          on behalf of Creditor Tarrant County dallas.bankruptcy@publicans.com dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com

Elizabeth Weller
                          on behalf of Creditor Rockwall CAD dallas.bankruptcy@publicans.com dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com

Elizabeth Weller
                          on behalf of Creditor Kaufman County dallas.bankruptcy@publicans.com dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
       Case 19-34054-sgj11 Doc 2179 Filed 04/08/21                           Entered 04/08/21 23:30:34                      Page 8 of 14
District/off: 0539-3                                        User: mmathews                                                           Page 7 of 13
Date Rcvd: Apr 06, 2021                                     Form ID: pdf012                                                         Total Noticed: 1
Elizabeth Weller
                          on behalf of Creditor Upshur County dallas.bankruptcy@publicans.com dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com

Elizabeth Weller
                          on behalf of Creditor Fannin CAD dallas.bankruptcy@publicans.com dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com

Eric A. Soderlund
                          on behalf of Creditor Scott Ellington Thomas Surgent, Frank Waterhouse, Isaac Leventon eric.soderlund@judithwross.com

Eric A. Soderlund
                          on behalf of Creditor Frank Waterhouse Scott B. Ellington, Isaac Leventon, Jean Paul Sevilla, Hunter Covitz and Thomas Surgent
                          eric.soderlund@judithwross.com

Faheem A. Mahmooth
                          on behalf of Creditor Pension Benefit Guaranty Corporation mahmooth.faheem@pbgc.gov efile@pbgc.gov

Frances Anne Smith
                          on behalf of Creditor Scott Ellington Thomas Surgent, Frank Waterhouse, Isaac Leventon frances.smith@judithwross.com,
                          michael.coulombe@judithwross.com

Gregory Getty Hesse
                          on behalf of Spec. Counsel Hunton Andrews Kurth LLP ghesse@HuntonAK.com
                          astowe@HuntonAK.com;tcanada@HuntonAK.com;creeves@HuntonAK.com

Gregory V. Demo
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors gdemo@pszjlaw.com
                          jo'neill@pszjlaw.com;ljones@pszjlaw.com;jfried@pszjlaw.com;ikharasch@pszjlaw.com;jmorris@pszjlaw.com;jpomerantz@pszj
                          law.com;hwinograd@pszjlaw.com;kyee@pszjlaw.com;lsc@pszjlaw.com;rfeinstein@pszjlaw.co

Gregory V. Demo
                          on behalf of Debtor Highland Capital Management L.P. gdemo@pszjlaw.com,
                          jo'neill@pszjlaw.com;ljones@pszjlaw.com;jfried@pszjlaw.com;ikharasch@pszjlaw.com;jmorris@pszjlaw.com;jpomerantz@pszj
                          law.com;hwinograd@pszjlaw.com;kyee@pszjlaw.com;lsc@pszjlaw.com;rfeinstein@pszjlaw.co

Greta M. Brouphy
                          on behalf of Creditor The Dugaboy Investment Trust gbrouphy@hellerdraper.com
                          dhepting@hellerdraper.com;vgamble@hellerdraper.com

Greta M. Brouphy
                          on behalf of Creditor Get Good Trust gbrouphy@hellerdraper.com dhepting@hellerdraper.com;vgamble@hellerdraper.com

Hayley R. Winograd
                          on behalf of Debtor Highland Capital Management L.P. hwinograd@pszjlaw.com

Holland N. O'Neil
                          on behalf of Spec. Counsel Foley Gardere Foley & Lardner LLP honeil@foley.com,
                          jcharrison@foley.com;acordero@foley.com;holly-holland-oneil-3540@ecf.pacerpro.com

J. Seth Moore
                          on behalf of Creditor Siepe LLC smoore@ctstlaw.com, jsteele@ctstlaw.com

Jaclyn C. Weissgerber
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors bankfilings@ycst.com jweissgerber@ycst.com

James Robertson Clarke
                          on behalf of Interested Party James Dondero robbie.clarke@bondsellis.com

Jared M. Slade
                          on behalf of Interested Party NexBank jared.slade@alston.com

Jason Alexander Enright
                          on behalf of Creditor Acis Capital Management L.P. jenright@winstead.com

Jason Alexander Enright
                          on behalf of Creditor Acis Capital Management GP LLC jenright@winstead.com

Jason Patrick Kathman
                          on behalf of Creditor Paul Kauffman jkathman@spencerfane.com
                          gpronske@spencerfane.com;mclontz@spencerfane.com;lvargas@spencerfane.com

Jason Patrick Kathman
                          on behalf of Defendant Patrick Daugherty jkathman@spencerfane.com
                          gpronske@spencerfane.com;mclontz@spencerfane.com;lvargas@spencerfane.com

Jason Patrick Kathman
                          on behalf of Defendant Patrick Hagaman Daugherty jkathman@spencerfane.com
                          gpronske@spencerfane.com;mclontz@spencerfane.com;lvargas@spencerfane.com

Jason Patrick Kathman
                          on behalf of Creditor Todd Travers jkathman@spencerfane.com
                          gpronske@spencerfane.com;mclontz@spencerfane.com;lvargas@spencerfane.com

Jason Patrick Kathman
       Case 19-34054-sgj11 Doc 2179 Filed 04/08/21                            Entered 04/08/21 23:30:34                   Page 9 of 14
District/off: 0539-3                                         User: mmathews                                                    Page 8 of 13
Date Rcvd: Apr 06, 2021                                      Form ID: pdf012                                                  Total Noticed: 1
                           on behalf of Creditor Davis Deadman jkathman@spencerfane.com
                           gpronske@spencerfane.com;mclontz@spencerfane.com;lvargas@spencerfane.com

Jason Patrick Kathman
                           on behalf of Creditor Patrick Daugherty jkathman@spencerfane.com
                           gpronske@spencerfane.com;mclontz@spencerfane.com;lvargas@spencerfane.com

Jason S. Brookner
                           on behalf of Creditor Gray Reed & McGraw LLP jbrookner@grayreed.com
                           lwebb@grayreed.com;acarson@grayreed.com;cpatterson@grayreed.com

Jeff P. Prostok
                           on behalf of Creditor Acis Capital Management L.P. jprostok@forsheyprostok.com,
                           lbreedlove@forsheyprostok.com;calendar@forsheyprostok.com;calendar_0573@ecf.courtdrive.com;jprostok@ecf.courtdrive.com

Jeff P. Prostok
                           on behalf of Creditor Acis Capital Management GP LLC jprostok@forsheyprostok.com,
                           lbreedlove@forsheyprostok.com;calendar@forsheyprostok.com;calendar_0573@ecf.courtdrive.com;jprostok@ecf.courtdrive.com

Jeffrey Kurtzman
                           on behalf of Creditor BET Investments II L.P. kurtzman@kurtzmansteady.com

Jeffrey Nathan Pomerantz
                           on behalf of Debtor Highland Capital Management L.P. jpomerantz@pszjlaw.com

John A. Morris
                           on behalf of Debtor Highland Capital Management L.P. jmorris@pszjlaw.com

John J. Kane
                           on behalf of Creditor CLO Holdco Ltd. jkane@krcl.com, ecf@krcl.com;jkane@ecf.courtdrive.com

John J. Kane
                           on behalf of Defendant CLO Holdco Ltd. jkane@krcl.com, ecf@krcl.com;jkane@ecf.courtdrive.com

John Y. Bonds, III
                           on behalf of Interested Party James Dondero john@bondsellis.com

John Y. Bonds, III
                           on behalf of Defendant James D. Dondero john@bondsellis.com

Jonathan D. Sundheimer
                           on behalf of Creditor NWCC LLC jsundhimer@btlaw.com

Jonathan T. Edwards
                           on behalf of Interested Party NexBank jonathan.edwards@alston.com

Joseph E. Bain
                           on behalf of Creditor Issuer Group JBain@joneswalker.com
                           kvrana@joneswalker.com;joseph-bain-8368@ecf.pacerpro.com;msalinas@joneswalker.com

Julian Preston Vasek
                           on behalf of Interested Party Highland Small-Cap Equity Fund jvasek@munsch.com

Julian Preston Vasek
                           on behalf of Interested Party Highland Healthcare Opportunities Fund jvasek@munsch.com

Julian Preston Vasek
                           on behalf of Defendant Highland Capital Management Fund Advisors L.P. jvasek@munsch.com

Julian Preston Vasek
                           on behalf of Interested Party Highland Capital Management Fund Advisors L.P. jvasek@munsch.com

Julian Preston Vasek
                           on behalf of Interested Party Highland Merger Arbitrage Fund jvasek@munsch.com

Julian Preston Vasek
                           on behalf of Interested Party NexPoint Capital Inc. jvasek@munsch.com

Julian Preston Vasek
                           on behalf of Interested Party Highland Fixed Income Fund jvasek@munsch.com

Julian Preston Vasek
                           on behalf of Interested Party Highland/iBoxx Senior Loan ETF jvasek@munsch.com

Julian Preston Vasek
                           on behalf of Interested Party Highland Funds I and its series jvasek@munsch.com

Julian Preston Vasek
                           on behalf of Defendant NexPoint Strategic Opportunities Fund jvasek@munsch.com

Julian Preston Vasek
                           on behalf of Interested Party NexPoint Advisors L.P. jvasek@munsch.com
      Case 19-34054-sgj11 Doc 2179 Filed 04/08/21                           Entered 04/08/21 23:30:34                     Page 10 of 14
District/off: 0539-3                                        User: mmathews                                                      Page 9 of 13
Date Rcvd: Apr 06, 2021                                     Form ID: pdf012                                                    Total Noticed: 1
Julian Preston Vasek
                          on behalf of Interested Party Highland Socially Responsible Equity Fund jvasek@munsch.com

Julian Preston Vasek
                          on behalf of Interested Party Highland Global Allocation Fund jvasek@munsch.com

Julian Preston Vasek
                          on behalf of Interested Party Highland Total Return Fund jvasek@munsch.com

Julian Preston Vasek
                          on behalf of Interested Party NexPoint Strategic Opportunities Fund jvasek@munsch.com

Julian Preston Vasek
                          on behalf of Interested Party Highland Funds II and its series jvasek@munsch.com

Julian Preston Vasek
                          on behalf of Interested Party Highland Income Fund jvasek@munsch.com

Julian Preston Vasek
                          on behalf of Defendant NexPoint Advisors L.P. jvasek@munsch.com

Julian Preston Vasek
                          on behalf of Defendant Highland Income Fund jvasek@munsch.com

Julian Preston Vasek
                          on behalf of Interested Party NexPoint Real Estate Strategies Fund jvasek@munsch.com

Julian Preston Vasek
                          on behalf of Interested Party Highland Opportunistic Credit Fund jvasek@munsch.com

Julian Preston Vasek
                          on behalf of Defendant NexPoint Capital Inc. jvasek@munsch.com

Juliana Hoffman
                          on behalf of Interested Party UBS Securities LLC jhoffman@sidley.com
                          txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com

Juliana Hoffman
                          on behalf of Interested Party UBS AG London Branch jhoffman@sidley.com
                          txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com

Juliana Hoffman
                          on behalf of Debtor Highland Capital Management L.P. jhoffman@sidley.com,
                          txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com

Juliana Hoffman
                          on behalf of Interested Party Committee of Unsecured Creditors jhoffman@sidley.com
                          txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com

Juliana Hoffman
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors jhoffman@sidley.com
                          txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com

Juliana Hoffman
                          on behalf of Financial Advisor FTI Consulting Inc. jhoffman@sidley.com,
                          txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com

Kesha Tanabe
                          on behalf of Creditor Cedar Glade LP kesha@tanabelaw.com

Kimberly A. Posin
                          on behalf of Interested Party UBS Securities LLC kim.posin@lw.com colleen.rico@lw.com

Kimberly A. Posin
                          on behalf of Plaintiff UBS AG London Branch kim.posin@lw.com colleen.rico@lw.com

Kimberly A. Posin
                          on behalf of Interested Party UBS AG London Branch kim.posin@lw.com colleen.rico@lw.com

Kimberly A. Posin
                          on behalf of Plaintiff UBS Securities LLC kim.posin@lw.com colleen.rico@lw.com

Larry R. Boyd
                          on behalf of Creditor COLLIN COUNTY TAX ASSESSOR/COLLECTOR lboyd@abernathy-law.com
                          ljameson@abernathy-law.com

Lauren Kessler Drawhorn
                          on behalf of Creditor Eagle Equity Advisors LLC lauren.drawhorn@wickphillips.com, samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexPoint Real Estate Partners LLC lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com
     Case 19-34054-sgj11 Doc 2179 Filed 04/08/21                            Entered 04/08/21 23:30:34                        Page 11 of 14
District/off: 0539-3                                        User: mmathews                                                          Page 10 of 13
Date Rcvd: Apr 06, 2021                                     Form ID: pdf012                                                         Total Noticed: 1
Lauren Kessler Drawhorn
                          on behalf of Interested Party Nexpoint Real Estate Capital LLC lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexPoint Real Estate Advisors VIII L.P. lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexPoint Real Estate Advisors VI L.P. lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Creditor NexPoint Real Estate Partners LLC f/k/a HCRE Partners LLC lauren.drawhorn@wickphillips.com
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexPoint Real Estate Advisors L.P. lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexBank lauren.drawhorn@wickphillips.com samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexPoint Real Estate Advisors III L.P. lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexPoint Multifamily Capital Trust Inc. lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party MGM Holdings Inc. lauren.drawhorn@wickphillips.com, samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexBank Securities Inc. lauren.drawhorn@wickphillips.com samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Defendant HCRE Partners LLC (n/k/a NexPoint Real Estate Partners, LLC) lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexBank Title Inc. lauren.drawhorn@wickphillips.com samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Creditor Advisors Equity Group LLC lauren.drawhorn@wickphillips.com, samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexPoint Hospitality Trust lauren.drawhorn@wickphillips.com samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexPoint Real Estate Advisors VII L.P. lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Creditor HCRE Partners LLC (n/k/a NexPoint Real Estate Partners, LLC) lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexPoint Real Estate Advisors V L.P. lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Defendant Highland Capital Management Services Inc. lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexPoint Real Estate Advisors IV L.P. lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexPoint Real Estate Advisors II L.P. lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexBank Capital Inc. lauren.drawhorn@wickphillips.com samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexPoint Residential Trust Inc. lauren.drawhorn@wickphillips.com,
                          samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                          on behalf of Interested Party NexPoint Real Estate Finance Inc. lauren.drawhorn@wickphillips.com
      Case 19-34054-sgj11 Doc 2179 Filed 04/08/21                               Entered 04/08/21 23:30:34                  Page 12 of 14
District/off: 0539-3                                           User: mmathews                                                      Page 11 of 13
Date Rcvd: Apr 06, 2021                                        Form ID: pdf012                                                     Total Noticed: 1
                             samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                             on behalf of Creditor Highland Capital Management Services Inc. lauren.drawhorn@wickphillips.com,
                             samantha.tandy@wickphillips.com

Lauren Kessler Drawhorn
                             on behalf of Interested Party VineBrook Homes Trust, Inc. lauren.drawhorn@wickphillips.com,
                             samantha.tandy@wickphillips.com

Laurie A. Spindler
                             on behalf of Creditor Irving ISD Laurie.Spindler@lgbs.com Dora.Casiano-Perez@lgbs.com;dallas.bankruptcy@lgbs.com

Laurie A. Spindler
                             on behalf of Creditor Tarrant County Laurie.Spindler@lgbs.com Dora.Casiano-Perez@lgbs.com;dallas.bankruptcy@lgbs.com

Laurie A. Spindler
                             on behalf of Creditor City of Allen Laurie.Spindler@lgbs.com Dora.Casiano-Perez@lgbs.com;dallas.bankruptcy@lgbs.com

Laurie A. Spindler
                             on behalf of Creditor City of Richardson Laurie.Spindler@lgbs.com Dora.Casiano-Perez@lgbs.com;dallas.bankruptcy@lgbs.com

Laurie A. Spindler
                             on behalf of Creditor Grayson County Laurie.Spindler@lgbs.com Dora.Casiano-Perez@lgbs.com;dallas.bankruptcy@lgbs.com

Laurie A. Spindler
                             on behalf of Creditor Kaufman County Laurie.Spindler@lgbs.com Dora.Casiano-Perez@lgbs.com;dallas.bankruptcy@lgbs.com

Laurie A. Spindler
                             on behalf of Creditor Allen ISD Laurie.Spindler@lgbs.com Dora.Casiano-Perez@lgbs.com;dallas.bankruptcy@lgbs.com

Laurie A. Spindler
                             on behalf of Creditor Dallas County Laurie.Spindler@lgbs.com Dora.Casiano-Perez@lgbs.com;dallas.bankruptcy@lgbs.com

Leslie A. Collins
                             on behalf of Creditor The Dugaboy Investment Trust lcollins@hellerdraper.com

Leslie A. Collins
                             on behalf of Creditor Get Good Trust lcollins@hellerdraper.com

Linda D. Reece
                             on behalf of Creditor City of Garland lreece@pbfcm.com

Linda D. Reece
                             on behalf of Creditor Wylie ISD lreece@pbfcm.com

Linda D. Reece
                             on behalf of Creditor Garland ISD lreece@pbfcm.com

Lisa L. Lambert
                             on behalf of U.S. Trustee United States Trustee lisa.l.lambert@usdoj.gov

M. David Bryant, Jr.
                             on behalf of Interested Party Integrated Financial Associates Inc. dbryant@dykema.com, csmith@dykema.com

Margaret Michelle Hartmann
                             on behalf of Interested Party CPCM LLC michelle.hartmann@bakermckenzie.com

Mark A. Platt
                             on behalf of Interested Party Redeemer Committee of the Highland Crusader Fund mplatt@fbtlaw.com aortiz@fbtlaw.com

Martin A. Sosland
                             on behalf of Plaintiff UBS AG London Branch martin.sosland@butlersnow.com
                             ecf.notices@butlersnow.com,velvet.johnson@butlersnow.com

Martin A. Sosland
                             on behalf of Interested Party UBS Securities LLC martin.sosland@butlersnow.com
                             ecf.notices@butlersnow.com,velvet.johnson@butlersnow.com

Martin A. Sosland
                             on behalf of Plaintiff UBS Securities LLC martin.sosland@butlersnow.com
                             ecf.notices@butlersnow.com,velvet.johnson@butlersnow.com

Martin A. Sosland
                             on behalf of Interested Party UBS AG London Branch martin.sosland@butlersnow.com
                             ecf.notices@butlersnow.com,velvet.johnson@butlersnow.com

Matthew Gold
                             on behalf of Creditor Argo Partners courts@argopartners.net

Matthew A. Clemente
                             on behalf of Creditor Committee Official Committee of Unsecured Creditors mclemente@sidley.com
                             matthew-clemente-8764@ecf.pacerpro.com;efilingnotice@sidley.com;ebromagen@sidley.com;alyssa.russell@sidley.com;dtwom
      Case 19-34054-sgj11 Doc 2179 Filed 04/08/21                          Entered 04/08/21 23:30:34                     Page 13 of 14
District/off: 0539-3                                       User: mmathews                                                        Page 12 of 13
Date Rcvd: Apr 06, 2021                                    Form ID: pdf012                                                       Total Noticed: 1
                          ey@sidley.com

Matthew A. Clemente
                          on behalf of Interested Party Committee of Unsecured Creditors mclemente@sidley.com
                          matthew-clemente-8764@ecf.pacerpro.com;efilingnotice@sidley.com;ebromagen@sidley.com;alyssa.russell@sidley.com;dtwom
                          ey@sidley.com

Megan Young-John
                          on behalf of Creditor Issuer Group myoung-john@porterhedges.com

Megan F. Clontz
                          on behalf of Creditor Patrick Daugherty mclontz@spencerfane.com lvargas@spencerfane.com

Melissa S. Hayward
                          on behalf of Debtor Highland Capital Management L.P. MHayward@HaywardFirm.com, mholmes@HaywardFirm.com

Melissa S. Hayward
                          on behalf of Plaintiff Highland Capital Management L.P. MHayward@HaywardFirm.com, mholmes@HaywardFirm.com

Michael I. Baird
                          on behalf of Creditor Pension Benefit Guaranty Corporation baird.michael@pbgc.gov efile@pbgc.gov

Michael I. Baird
                          on behalf of Interested Party Pension Benefit Guaranty Corporation baird.michael@pbgc.gov efile@pbgc.gov

Michael Justin Lang
                          on behalf of Interested Party James Dondero mlang@cwl.law
                          nvazquez@cwl.law;aohlinger@cwl.law;jgonzales@cwl.law;vpatterson@cwl.law

Michael Scott Held
                          on behalf of Creditor Crescent TC Investors L.P. mheld@jw.com, lcrumble@jw.com

Michelle E. Shriro
                          on behalf of Interested Party California Public Employees Retirement System (CalPERS) mshriro@singerlevick.com
                          scotton@singerlevick.com;tguillory@singerlevick.com

Nicole Skolnekovich
                          on behalf of Interested Party Hunton Andrews Kurth LLP nskolnekovich@hunton.com
                          plozano@huntonak.com;astowe@huntonak.com;creeves@huntonak.com

Paige Holden Montgomery
                          on behalf of Plaintiff Official Committee of Unsecured Creditors pmontgomery@sidley.com
                          txefilingnotice@sidley.com;paige-montgomery-7756@ecf.pacerpro.com;crognes@sidley.com;ebromagen@sidley.com;efilingnoti
                          ce@sidley.com

Paige Holden Montgomery
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors pmontgomery@sidley.com
                          txefilingnotice@sidley.com;paige-montgomery-7756@ecf.pacerpro.com;crognes@sidley.com;ebromagen@sidley.com;efilingnoti
                          ce@sidley.com

Paige Holden Montgomery
                          on behalf of Interested Party Committee of Unsecured Creditors pmontgomery@sidley.com
                          txefilingnotice@sidley.com;paige-montgomery-7756@ecf.pacerpro.com;crognes@sidley.com;ebromagen@sidley.com;efilingnoti
                          ce@sidley.com

Paul M. Lopez
                          on behalf of Creditor COLLIN COUNTY TAX ASSESSOR/COLLECTOR bankruptcy@abernathy-law.com

Paul Richard Bessette
                          on behalf of Interested Party Highland CLO Funding Ltd. pbessette@KSLAW.com,
                          ccisneros@kslaw.com;jworsham@kslaw.com;kbryan@kslaw.com;jcarvalho@kslaw.com;rmatsumura@kslaw.com

Penny Packard Reid
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors preid@sidley.com
                          txefilingnotice@sidley.com;penny-reid-4098@ecf.pacerpro.com;ncade@sidley.com

Phillip L. Lamberson
                          on behalf of Creditor Acis Capital Management GP LLC plamberson@winstead.com

Phillip L. Lamberson
                          on behalf of Creditor Acis Capital Management L.P. plamberson@winstead.com

Rakhee V. Patel
                          on behalf of Creditor Acis Capital Management GP LLC rpatel@winstead.com,
                          dgalindo@winstead.com;achiarello@winstead.com

Rakhee V. Patel
                          on behalf of Creditor Acis Capital Management L.P. rpatel@winstead.com, dgalindo@winstead.com;achiarello@winstead.com

Robert Joel Feinstein
                          on behalf of Debtor Highland Capital Management L.P. rfeinstein@pszjlaw.com

Ryan E. Manns
      Case 19-34054-sgj11 Doc 2179 Filed 04/08/21                           Entered 04/08/21 23:30:34                      Page 14 of 14
District/off: 0539-3                                        User: mmathews                                                          Page 13 of 13
Date Rcvd: Apr 06, 2021                                     Form ID: pdf012                                                         Total Noticed: 1
                          on behalf of Interested Party UBS AG London Branch ryan.manns@nortonrosefulbright.com

Ryan E. Manns
                          on behalf of Interested Party UBS Securities LLC ryan.manns@nortonrosefulbright.com

Sean M. Beach
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors bankfilings@ycst.com sbeach@ycst.com

Shawn M. Christianson
                          on behalf of Creditor Oracle America Inc. schristianson@buchalter.com, cmcintire@buchalter.com

Suzanne K. Rosen
                          on behalf of Creditor Acis Capital Management GP LLC srosen@forsheyprostok.com,
                          lbreedlove@forsheyprostok.com;calendar@forsheyprostok.com;srosen@ecf.courtdrive.com;calendar_0573@ecf.courtdrive.com

Suzanne K. Rosen
                          on behalf of Creditor Acis Capital Management L.P. srosen@forsheyprostok.com,
                          lbreedlove@forsheyprostok.com;calendar@forsheyprostok.com;srosen@ecf.courtdrive.com;calendar_0573@ecf.courtdrive.com

Thomas G. Haskins, Jr.
                          on behalf of Creditor NWCC LLC thaskins@btlaw.com

Thomas M. Melsheimer
                          on behalf of Creditor Frank Waterhouse Scott B. Ellington, Isaac Leventon, Jean Paul Sevilla, Hunter Covitz and Thomas Surgent
                          tmelsheimer@winston.com, tom-melsheimer-7823@ecf.pacerpro.com

United States Trustee
                          ustpregion06.da.ecf@usdoj.gov

Vickie L. Driver
                          on behalf of Creditor HarbourVest et al Vickie.Driver@crowedunlevy.com
                          crissie.stephenson@crowedunlevy.com;seth.sloan@crowedunlevy.com;elisa.weaver@crowedunlevy.com;ecf@crowedunlevy.co
                          m

Warren Horn
                          on behalf of Creditor The Dugaboy Investment Trust whorn@hellerdraper.com
                          dhepting@hellerdraper.com;vgamble@hellerdraper.com

Warren Horn
                          on behalf of Creditor Get Good Trust whorn@hellerdraper.com dhepting@hellerdraper.com;vgamble@hellerdraper.com

Zachery Z. Annable
                          on behalf of Defendant Highland Capital Management L.P. zannable@haywardfirm.com

Zachery Z. Annable
                          on behalf of Plaintiff Highland Capital Management L.P. zannable@haywardfirm.com

Zachery Z. Annable
                          on behalf of Debtor Highland Capital Management L.P. zannable@haywardfirm.com

Zachery Z. Annable
                          on behalf of Other Professional Hayward & Associates PLLC zannable@haywardfirm.com


TOTAL: 285
